Citation Nr: 0721213	
Decision Date: 07/13/07    Archive Date: 07/25/07

DOCKET NO.  03-24 687	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUE

Whether new and material evidence has been presented to the 
reopen the claim of service connection for a bilateral knee 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Associate Counsel


INTRODUCTION

The appellant, who is the veteran, served on active duty from 
September 1975 to October 1979.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

The RO notified the veteran by letter of a videoconference 
hearing to be held in March 2005 before the Board.  On the 
day of the scheduled hearing, the veteran failed to appear.  
As a request for postponement had not been received and 
granted, the case will proceed as though the hearing request 
was withdrawn.  38 C.F.R. § 20.704(d).

In July 2005, the Board remanded the case for additional 
development.  As the requested development has been 
completed, no further action is necessary to comply with the 
Board's remand directives.  Stegall v. West, 11 Vet. App. 268 
(1998).

Irrespective of the RO's action, the Board has jurisdiction 
responsibility to consider whether it is proper for a claim 
to be reopened, and what the RO determined in this regard is 
irrelevant.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 
2001).

The issue of service connection for a bilateral knee 
disability is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In a rating decision in May 1980, the RO denied the claim 
of service connection for a bilateral knee disability; after 
the veteran was notified of the adverse determination and of 
his appellate rights, he did not substantiate an appeal of 
the denial of the claim and the decision became final.

2.  The additional evidence submitted since the May 1980 
rating decision includes medical evidence of a link between 
the post-service disability and service, which relates to an 
unestablished fact necessary to substantiate the claim and 
raises a reasonable possibility of substantiating the claim 
of service connection for a bilateral knee disability.


CONCLUSIONS OF LAW

1.  The rating decision in May 1980, denying service 
connection for a bilateral knee disability, became is final.  
38 U.S.C.A. § 7105(c) (West 2002).

2.  The additional evidence presented since the rating 
decision in May 1980, denying the claim of service connection 
for a bilateral knee disability, is new and material, and the 
claim of service connection for a bilateral knee disability 
is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a) (2006).


Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.  38 U.S.C.A. §§ 5103(a), 5103A; 38 
C.F.R. § 3.159.

In light of the favorable disposition, that is, the reopening 
of the claim of service connection for a bilateral knee 
disability, the only matter resolved in this decision, 
further discussion here of compliance with the VCAA with 
regard to the claim to reopen is not necessary.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Rating Decision in May 1980 and Evidence Previously 
Considered 

In a rating decision in May 1980, the RO denied the claim of 
service connection for a bilateral knee disability on the 
grounds that there was no evidence of a link between 
complaints of pain of the knees in service, particularly 
considering that the separation examination was negative for 
any findings attributable to a bilateral knee disability, and 
the April 1980 post-service diagnosis of chondromalacia of 
the right an left knee.  After the RO notified the veteran of 
the adverse determination and of his procedural and appellate 
rights, he did not substantiate an appeal of the denial of 
the claim, and the rating decision became final based on the 
evidence of record at that time.  38 U.S.C.A. § 7105; 38 
C.F.R. § 3.104. 

The evidence considered at the time of the rating decision in 
May 1980 consisted of the service medical records, including 
the report of separation examination, the veteran's DD 214, 
an April 1980 VA examination report, and statements from the 
veteran.  

Although a prior unappealed rating decision of the RO is 
final, it may nevertheless be reopened if new and material 
evidence is presented.  38 U.S.C.A. § 5108.

Whether a previously denied claim should be reopened is a 
jurisdictional matter that must be addressed by the Board 
before the Board can consider the underlying claim.

Application to Reopen 

As the veteran's current application to reopen the claim was 
received in January 2002, the regulatory definition currently 
in effect applies.  New evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 
38 C.F.R. § 3.156(a).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Additional Evidence 

The additional evidence presented since the rating decision 
in May 1980 consists of private medical records dated from 
1999 forward, which show the veteran has degenerative 
arthritis of the knees.  Private medical reports from 2002 
disclose left knee arthroscopy in January 2002 and total left 
knee replacement in March 2002.  

A VA examination report that provided diagnoses of left knee 
degenerative joint disease now status post-total knee 
replacement and right knee degenerative joint disease.  The 
examiner opined that he did not feel it was at least as 
likely as not that the veteran's current bilateral knee 
disability was related to the knee pains reported in service.  

VA medical records starting in 2004, which recorded 
complaints of pain and treatment, as well as a history of 
knee problems originating in service.  The records also 
showed that the veteran is in receipt of Social Security 
Administration disability benefits.

Statements from the veteran that he developed his current 
bilateral knee condition during service while repairing 
aircrafts.

The service personnel records.  

As the claim was previously denied because there was no 
evidence of a link between complaints of pain of the knees in 
service and the April 1980 post-service bilateral knee 
disability, and as the additional medical evidence documents 
a history of bilateral knee problems developing in service, 
albeit by history provided by the veteran, which is presumed 
credible for the sole purpose of determining whether the case 
should be reopened, the evidence is new and material because 
when considered with the previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim, 
that is, evidence of a nexus between the post-service 
bilateral knee disability and service, the absence of which 
was the basis for the prior denial of the claim in May 1980, 
and as the additional evidence raises a reasonable 
possibility of substantiating the claim, the claim is 
reopened. 


ORDER

As new and material evidence has been presented, the claim of 
service connection for a bilateral knee disability is 
reopened.  To this extent only, the appeal is granted.


REMAND

As noted above, the veteran has been awarded disability 
benefits from the Social Security Administration (SSA), but 
the SSA records have not been obtained.

Additionally, less than a year following discharge from 
service, in April 1980 the veteran was diagnosed with 
chondromalacia of the right and left knee.  Although the VA 
examiner who performed a July 2003 VA examination reported 
having reviewed the veteran's claims file, he did not comment 
on the April 1980 findings of chondromalacia of the right and 
left knee.  

In light of the above, under the duty to assist, further 
evidentiary development is needed.  Accordingly, the case is 
REMANDED for the following action:

1.  Ensure VCAA compliance with Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

2.  Obtain the records of the Social 
Security Administration.

3.  After the above development is 
completed, schedule the veteran for a VA 
orthopedic examination to determine 
whether the veteran currently has a 
bilateral knee disability, if so the 
examiner is asked to express an opinion as 
to whether it is at least as likely as not 
that the veteran's current bilateral knee 
disability developed during service.

In formulating the medical opinion, the 
examiner is asked to comment on the 
clinical significance of the April 1980 
diagnosis of chondromalacia of the right 
an left knee.  

The claims file must be reviewed by the 
examiner, to include the service medical 
records.

Also, in formulating the medical opinion, 
the examiner is asked to consider that the 
term "at least as likely as not" does not 
mean "within the realm of possibility."  
Rather, it means that the weight of the 
medical evidence both for and against the 
conclusion is so evenly divided that it is 
as medically sound to find in favor of 
causation as it is to find against 
causation.

If the requested opinion cannot be 
provided without resort to speculation, 
the examiner should so state.

4.  After the above action is completed, 
adjudicate the claim.  If the benefit 
sought remains denied, the veteran should 
be provided a supplemental statement of 
the case, and the case should be returned 
to the Board. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
GEORGE E. GUIDO JR
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


